Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (USPN 2015/0165525) in view of Kephart (USPN 2017/0094770).

With regard to claim 1,
Jonasson discloses a system comprising: a manufacturing system wherein a source (6) provides a particle beam (120) provides energy to a build chamber (10) of the additive manufacturing system. While Jonasson does not disclose the details of source, Kephart does 

With regard to claim 2,
Kephart discloses the system of claim 1 wherein the particle accelerator comprises a superconducting radio frequency accelerator (see paragraph 35). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1. 

With regard to claim 3,
Kephart discloses the system of claim 2 wherein the superconducting radio frequency accelerator further comprises: a superconducting cavity (100); an electron gun (110); and a power coupler (120). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1.

With regard to claim 4,


With regard to claim 5,
Kephart discloses the system of claim 3 wherein the electron gun further comprises one of: a thermionic cathode; and a field emission cathode (see paragraph 40). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1. 

With regard to claim 6,
Kephart The system of claim 3 wherein the superconducting cavity further comprises: a niobium cavity (see paragraph 42). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1. 

With regard to claim 7,
Jonasson discloses the system of claim 1 wherein the particle beam comprises an electron beam (see paragraph 44). 

With regard to claim 8,


With regard to claim 9,
Jonasson discloses the system of claim 8 wherein the electron beam melting apparatus further comprises: a beam bending assembly (7) configured to adjust a position of the electron beam in the build chamber (10); a build platform (2) configured in the build chamber; and a powder tank (4) configured to provide powder to the build chamber (see paragraph 44). 

With regard to claim 10,
Kephart discloses the system of claim 1 wherein the conduction cooling system further comprises: a refrigeration source (1725); a cavity cooler (1710) in conductive contact with the particle accelerator; and a cooling connector (1715) forming a conductive connection between the cavity cooler and the refrigeration source. The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1.

With regard to claim 11,
Kephart discloses the system of claim 10 wherein the refrigeration source comprises a cryocooler (see paragraph 37). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 1.

With regard to claim 12,
Jonasson discloses a manufacturing system comprising: an electron beam melting system (21) wherein the electron beam (120) melts a build material associated with the electron beam melting apparatus (see paragraph 44). While Jonasson does not disclose the details of the electron beam source, Kephart does disclose an electron beam source that is a SRF accelerator (100) configured to produce an electron beam; a conduction cooling system (105) configured to cool the SRF accelerator. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the details of Kephart into the system of Jonasson in order to provide the beam (120) of Jonasson.

With regard to claim 13,
Kephart discloses the manufacturing system of claim 12 wherein the superconducting radio frequency accelerator further comprises: a superconducting cavity (100); an electron gun (110); and a power coupler (120). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 12.

With regard to claim 14,
Kephart discloses the manufacturing system of claim 13 wherein the superconducting cavity further comprises: a niobium cavity (see paragraph 42) with at least .5 cells (see figure 1). 

With regard to claim 15,
Jonasson discloses the manufacturing system of claim 12 wherein the electron beam melting apparatus further comprises: a beam bending assembly (7) configured to adjust a position of the electron beam in the build chamber; a build platform (2) configured in a build chamber (10); and a powder tank (4) configured to provide the build material to the build chamber (see paragraph 44). 

With regard to claim16,
Kephart discloses the manufacturing system of claim 13 wherein the conduction cooling system further comprises: a refrigeration source (1725); a cavity cooler (1710) in conductive contact with the superconducting cavity; and a cooling connector (1715) forming a conductive connection between the cavity cooler and the refrigeration source. The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 12.

With regard to claim 17,
Kephart discloses the additive manufacturing system of claim 16 wherein the refrigeration source comprises a cryocooler (see paragraph 37). The obviousness of the 

With regard to claim 18,
Jonasson discloses a manufacturing apparatus comprising: an electron beam melting assembly comprising: a beam bending assembly (7) configured to adjust a position of the electron beam (120); and a build platform (2) configured to hold a build material, wherein the electron beam melts the build material (See paragraph 44). While Jonasson does not disclose the details of the electron beam source, Kephart does disclose an electron beam source that is a SRF accelerator (100) configured to produce an electron beam; a refrigeration source (1725); a cavity cooler (1710) in conductive contact with the superconducting cavity; and a cooling connector (1715) forming a conductive connection between the cavity cooler and the refrigeration source. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the details of Kephart into the system of Jonasson in order to provide the beam (120) of Jonasson.

With regard to claim 19,
Kephart discloses the additive manufacturing apparatus of claim 18 wherein the superconducting radio frequency accelerator further comprises: a superconducting cavity (100); an electron gun (110); and a power coupler (120). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 18.


Kephart discloses the additive manufacturing apparatus of claim 18 wherein the superconducting cavity further comprises: a niobium cavity (see paragraph 42) with at least .5 cells (see figure 1). The obviousness of the incorporation of the source of Kephart into the system of Jonasson was addressed in the rejection of claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2017/0023499, 10051720.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879